Co feo ND AW FF WY NO eK

Ne NO NO NO NO WPO PO NO HNO w]e wm mm mm ek
on HN UR FR DH NY —|&§ FD OBO CoO ND DRO AW BR WHO NO FH CO

 

 

JENNIFER BERGH

Nevada Bar No. 14480

QUILLING SELANDER LOWNDS
WINSLETT & MOSER, P.C.

6900 N. Dallas Parkway, Suite 800
Plano, Texas 75024

Telephone: (214) 560-5460

Facsimile: (214) 871-2111

jbergh@qslwm.com

COUNSEL FOR TRANS UNION LLC

**Designated Attorney for Personal Service**
Trevor Waite, Esq.

Nevada Bar No.: 13779

6605 Grand Montecito Parkway, Suite 200
Las Vegas, Nevada 89149

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

FORTUNATO DEOCAMPO, Case No. 2:19-cv-01626-JCM-VCF
Plaintiff, JOINT STIPULATION AND ORDER
EXTENDING DEFENDANT TRANS
v. UNION LLC’S TIME TO FILE AN
ANSWER OR OTHERWISE RESPOND
BAYVIEW LOAN SERVICING, LLC, TO PLAINTIFF’S COMPLAINT

SELECT PORTFOLIO SERVICING, INC.,
EQUIFAX INFORMATION SERVICES, LLC, | (SECOND REQUEST)
and TRANSUNION, LLC,

Defendants. O [DER

Plaintiff Fortunato Deocampo (‘Plaintiff’) and Defendant Trans Union LLC (“Trans

 

 

Union”), by and through their respective counsel, file this Second Joint Stipulation Extending
Defendant Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiffs
Complaint.

On September 16, 2019, Plaintiff filed his Complaint. On October 8, 2019, Trans Union
filed the First Joint Motion Extending Time to File an Answer or Otherwise Respond to
Plaintiff's Complaint. The current deadline for Trans Union to answer or otherwise respond to
Plaintiff's Complaint is October 30, 2019. The allegations in Plaintiff's complaint date back to

December 2016 and relate to one account allegedly reporting on Plaintiffs credit file. Trans

4051484.1

 
oO Oo ND A BR WY NY Bw

MY Ne NY NY N NN NN Be Be me ew eB em ue Ue
oN Wn RY FYB NY KF SO MH IRQ AA RF wo NH TS

 

 

Case 2:19-cv-01626-JCM-VCF Document 22 Filed 10/30/19 Page 2 of 4

Union needs additional time to investigate Plaintiffs claims and respond to the allegations and
details in Plaintiff's Complaint. Plaintiff and Trans Union are also exploring the possibility of an
early resolution of Plaintiff's claims against Trans Union.

Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
otherwise respond to Plaintiff's Complaint up to and including November 13, 2019. This is the
second stipulation for extension of time for Trans Union to respond to Plaintiff's Complaint.
This request is being made in good faith and is not made for any purpose of undue delay.

Dated this 30 day of October 2019.

QUILLING SELANDER LOWNDS
WINSLETT & MOSER, P.C.

/s/ Jennifer Bergh
JENNIFER BERGH
Nevada Bar No. 14480
6900 N. Dallas Parkway, Suite 800
Plano, TX 75024
(214) 871-2100
(214) 871-2111 Fax
jbergh@qslwm.com

Counsel for Trans Union LLC

HAINES & KRIEGER, LLC AND
KNEPPER & CLARK LLC

/s/ Shaina R. Plaksin
DAVID H. KRIEGER
Nevada Bar No. 9086
8985 S. Eastern Ave., Suite 350
Henderson, NV 89123
(702) 880-5554
(702) 385-5518 Fax

dkrieger@hainesandkrieger.com

and

MATTHEW I. KNEPPER
Nevada Bar No. 12796
MILES CLARK

Nevada Bar No. 13848
SHAINA R. PLAKSIN
Nevada Bar No. 13935

5510 S. Fort Apache Road, Suite 30
Las Vegas, NV 89148

(702) 825-6060

(702) 447-8048 Fax

4051484.1

 
oO S&S SN DH A KR WY YP &

NY NY NY NY N NN DY Be we em ee ew oe oe BW
oN DH FF YF ND KF SD wMe I AA RDP BS

 

 

Case 2:19-cv-01626-JCM-VCF Document 22 Filed 10/30/19 Page 3 of 4

4051484.1

Matthew.knepper@knepperclark.com
Miles.clark@knepperclark.com
Shaina.plaksin@knepperclark.com

Counsel for Plaintiff

 
So Oo SN DH WW BP WO NY &

NY N NY NY NN ND NRO ee ee ea
ao ND HW FF WN FF SG GBC wDMe I DA BRB DB PH B&B GS

 

 

ORDER
The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

otherwise respond is so ORDERED AND ADJUDGED.

r
Dated this Way of Octoleew , 2019.

 

  

 

UNITED STATES MAGISTRATE JUDGE

4051484.1

 
